            Case 1:21-mj-00182-ZMF Document 11 Filed 02/08/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    )
                                            )
       v.                                   )       CRIMINAL NO. 21-mj-00182
                                            )
                                            )
DIANA SANTOS-SMITH                          )



                                            ORDER


  Pending before the Court is the motion of defendant Diana Santos-Smith seeking admission of

her attorney, Robert Goldman for admission to this Court pro hac vice with support from attorney

Kira Anne West, a member in good standing in this Court. Upon consideration of the motion,

finding it meritorious, the Court grants attorney Goldman’s pro hac vice admission to this Court.


                   8th
  SO ORDERED this ________ day of February, 2021.                          Robin M. Meriweather
                                                                           2021.02.08 11:28:58
                                                                           -05'00'
                                                           _________________________
                                                           Robin M. Meriweather
                                                           United States Magistrate Judge




                                                3
